DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amended claims filed on 04/23/2021
Application is a 371 of PCT/JP2018/044650 and claims a FP date of 12/05/2017
Claims 1, 11 and 13-14 are independent
Claims 1, 3-9, 11 and 13-14 have been amended
Claims 15-17 are new
Claims 10 and 12 have been cancelled
Claims 1-9, 11, 13-17 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.  Examiner thanks the Applicant’s representative for the detailed explanation.  However, even though the Examiner believes that Miyao continues to teach the limitations in .
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11, 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (U.S. Patent Publication Number 2016/0295189 A1) in view of Wang (U.S. Patent Publication Number 2019/0132563 A1).

Regarding Claim 1 Fujiwara discloses an image capture apparatus (Fig 1 – perspective view of digital camera 2 and Fig 3 is a block diagram illustrating a control processing system of the camera), comprising: 
an acquisition unit configured to acquire image data of a subject (Fig 5 – image data acquisition unit 44; ¶0182); 
an identification unit configured to identify a color temperature of light from the subject based on (Flow chart of in step S65 Fujiwara discloses the process of acquiring correlated color temperature of light which is estimated from color distribution information of input image data based on black-body radiation characteristics; ¶0269 - ¶0272); 
an adjustment unit configured to adjust a white balance of the image data based on (Fujiwara discloses this in ¶0235 where he discloses about “over-correction” and “under-correction” that is likely to occur due to a light source color in the color space); 
Fujiwara in the seventh embodiment discloses about the chroma of an image but fails to clearly disclose a suppression unit configured to suppress a chroma of the image data that has been adjusted by the adjustment unit when image data of a specific light-emitting body is included in the image data.
Instead, in a similar endeavor, Wang discloses a suppression unit configured to suppress a chroma of the image data that has been adjusted by the adjustment unit when image data of a specific light-emitting body is included in the image data (Fig 1 – step S110, Wang teaches processing an image to obtain the color of light source contained in a scene and performing white balance processing based on the scene and the color temperature of the light source and performing white balance processing based on the color temperature of the light source; In Fig 10 and in ¶0074 Wang further teaches in a different embodiment where the second processing module 130 performs a white balance on the image according to the type of scene and the third processing module 140 determines the color temperature of the light source according to the color of the light source and perform white balancing processing on the image).
 Fujiwara and Wang are combinable because both are about imaging devices that correct white balance in the image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correct the white balance using the image data containing a light source in a scene as taught by Wang in the device disclosed by Fujiwara.    
The suggestion/motivation for doing so would have been to correct “a color presented by the object contained in the image subjected to the white balance processing is close to the real-world color of the object contained in the scene” as disclosed by Wang in ¶0031. 
Therefore, it would have been obvious to combine Fujiwara and Wang to obtain the invention as specified in claim 1.

Regarding Claim 3 Fujiwara in view of Wang discloses whereinthe suppression unit is configured to suppress the chroma of the image data that has been adjusted when the light from the subject indicates blue, green, or amber, (Wang: In Fig 2 Wang teaches the color temperature cure between colors of light sources and color temperature of light sources obtained; Also in step S110 in the flow chart of Fig 3, Wang teaches obtaining a color of a light source contained in a scene corresponding to the image. Fujiwara: Fujiwara discloses this in the graph of Fig 9A-9C and in ¶0253 - ¶0255 where Fujiwara discloses that it is possible to create a base image in which the direction in which over-correction or under-correction is likely to occur in the color space during white balance processing).

Regarding Claim 4 Fujiwara in view of Wang discloses wherein the suppression unit is configured to suppress the chroma of the image data of the specific light-emitting body, among the image data that has been adjusted (Fujiwara discloses this in ¶0258).

Regarding Claim 11, this claim has limitations parallel to claim 1.  Claim 11 is rejected on the same grounds as Claim 1.

Regarding Claims 13-14, these claims have limitations parallel to claims 1 and 11. Claims 13-14 are rejected on the same grounds as Claim 11.

Regarding Claim 15 Fujiwara in view of Wang discloses wherein the suppression unit performs a suppression process to suppress the chroma of the image data that has been adjusted by the adjustment unit only when the image data of the specific light-emitting body is included in the image data (Wang: In Fig 4 and in ¶0050 Wang teaches that it may be determined that region A, B C and D are regions having the light source in the image and the flow chart of Fig 5 shows the chroma or color changes applied to this region).

Regarding Claim 16 Fujiwara in view of Wang discloses wherein the suppression  performs a suppression process to suppress the chroma of the image data that has been adjusted by the adjustment unit only on a portion of the image data that is associated with the specific light emitting body (Wang: In Fig 4 and in ¶0050 Wang teaches that it may be determined that region A, B C and D (which is only a portion of the image) are regions having the light source in the image and the flow chart of Fig 5 shows the chroma or color changes applied to this region).

Regarding Claims 17, 19 and 21, these claims have limitations parallel to claims 15. Claims 17, 19, and 21 are rejected on the same grounds as Claim 15.

Regarding Claims 18, 20 and 22, these claims have limitations parallel to claims 16. Claims 18, 20, and 22 are rejected on the same grounds as Claim 16.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (U.S. Patent Publication Number 2016/0295189 A1) in view of Wang (U.S. Patent Publication Number 2019/0132563 A1) as applied to Claim1  above and further in view of Kelley et al. (U.S. Patent Publication Number 2015/0228098 A1).

Regarding Claim 2 Fujiwara in view of Wang discloses presence of a light source in the image data except for it being an LED light- emitting body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use LED or any other light source, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
However to speed up prosecution, Examiner has brought Kelly’s reference where, in a similar endeavor, Kelly discloses wherein the image data including an LED light emitting body as the specific light emitting body illuminated by a lighting (Kelly discloses a method and system for processing light sources found in images (Fig 6-15).  In ¶0030 he further teaches that they may be different lighting to use of light sources and in ¶0036 he further teaches that the light source could be an artificial light source e.g. a flood light.  And in ¶0060 he teaches changing the color temperature of the lit area e.g. white balance of the light source by changing between yellow and blue, between green and red etc.  Since LED is a particular type of light source and since Kelly teaches the use of any light source, it is clear that Kelly teaches the use of LED light source).
 Fujiwara, Wang and Kelly are combinable because they are about imaging devices correction due to different lighting conditions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use LED light source as taught by Kelly in the device disclosed by Fujiwara and Wang.    
The suggestion/motivation for doing so would have been to make it allow the handling of different light sources in the image as disclosed by Kelly in ¶0030. 
Therefore, it would have been obvious to combine Fujiwara, Wang and Kelly to obtain the invention as specified in claim 2.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (U.S. Patent Publication Number 2016/0295189 A1) in view of Wang (U.S. Patent Publication Number 2019/0132563 A1) as applied to Claim1  above and further in view of Kikuchi (U.S. Patent Publication Number 2015/0070528 A1).

Regarding Claim 5 Fujiwara in view of Wang discloses wherein, the acquisition unit is configured to acquire the image data based on (A) the basis of an imaging direction of the image capture apparatus in a facility identified by a current location of the image capture apparatus (Fujiwara: Fig 5 – image data acquisition unit 44; ¶0182; It is well understood that the imaging device of Fig 2 and 3 can capture an )  including the specific light-emitting body in the current location and a light source that emits light onto the specific light-emitting body, the acquisition unit is configured to acquire the (Wang: Fig 4 – light source in the image data; ¶0050 Wang teaches that it may be determined that region A, B, C and D have light source.  Wang teaches determining this by based on the histogram of the region.  ).
Fujiwara in view of Wang fails to clearly disclose (B) 3-dimensional model data of the indicating a static structure facility.
Instead, in a similar endeavor, Kikuchi discloses (B) 3-dimensional model data of the indicating a static structure facility (In Fig 8 and in ¶0134 Kikuchi the capture of three dimensional spectral data of the image).
 Fujiwara, Wang and Kikuchi are combinable because they are about imaging devices that correct white balance in the image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture three dimensional spectral data of the image as taught by Kikuchi in the device disclosed by Fujiwara and Wang.    
The suggestion/motivation for doing so would have been to make it possible to correct the normal image using the accurately estimated spectral information as disclosed by Kikuchi in ¶0145. 
Therefore, it would have been obvious to combine Fujiwara, Wang and Kikuchi to obtain the invention as specified in claim 5.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (U.S. Patent Publication Number 2016/0295189 A1) in view of Wang (U.S. Patent Publication  as applied to Claim1  above and further in view of Hattori et al. (U.S. Patent Publication Number 2016/0212398 A1).

Regarding Claim 6 Fujiwara in view of Wang fails to clearly disclose further comprising: a detection unit configured to detect flickering by the specific light emitting body included in the subject according to the image data of the subject, wherein the suppression unit is configured to suppress chroma of the image data that has been adjusted by the adjustment unit based on the color temperature identified by the identification unit when the flickering is detected by the detection unit.
Instead, in a similar endeavor, Hattori discloses further comprising: a detection unit configured to detect flickering by the specific light emitting body included in the subject according to the image data of the subject (Hattori in ¶0041 teaches that photometric sensor 713 outputs signal values of RGB of each region to detect presence of flicker – since the photometric sensor does this it is clear that the detection is performed using the image data), wherein the suppression unit is configured to suppress chroma of the image data that has been adjusted by the adjustment unit based on the color temperature identified by the identification unit when the flickering is detected by the detection unit (In Fig 9 and in ¶0053- ¶0058 Hattori teaches that in steps S804 if flicker is detected then control moves to step S805 where flickerless photographing is performed and AWB is calculated).
 Fujiwara, Wang and Hattori are combinable because they are about imaging devices that correct white balance in the image. 
Hattori in the device disclosed by Fujiwara and Wang.    
The suggestion/motivation for doing so would have been so that “the color variation can be reduced when there is no change in the shutter speed at flicker-less photographing and the color variation due to the color shift when there is a change in the shutter speed can be minimized” as disclosed by Hattori in ¶0107. 
Therefore, it would have been obvious to combine Fujiwara, Wang and Hattori to obtain the invention as specified in claim 6.

Regarding Claim 7 Fujiwara in view of Wang and Hattori discloses wherein the detection unit is configured to start an operation of detecting the flickering when a predetermined operation input is made (Hattori: In the flow chart of Fig 7, Hattori in step S803 teaches that when SW2 is turned on, the system checks to see if flicker is detected). 

Regarding Claim 8 Fujiwara in view of Wang and Hattori discloses wherein the image capture apparatus is configured to capture video (Fujiwara: The image capture apparatus disclosed by Fujiwara is a camera in a smart phone and it common knowledge that video can be captured by this device), and the detection unit is configured to detect flickering from the image after the image data is recorded and until exposure for (Hattori: In ¶0041 Hattori teaches that photometric sensor 713 outputs signal values of RGB of each region to detect presence of flicker – since the photometric sensor does this it is clear that the detection is performed using the image dafter the image data is recorded.). 

Regarding Claim 9 Fujiwara in view of Wang and Hattori discloses wherein the identification unit is configured to identify the color temperature of the light from the subject based on the image data when the flickering is detected by the detection unit (Wang: In ¶0074 Wang teaches that the third processing module 140 is configured to determine color temperature of the light source according to the color of the light source and white balance processing is performed according to the color temperature; Hattori: In ¶0041 Hattori teaches that photometric sensor 713 outputs signal values of RGB of each region to detect presence of flicker.). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698